Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 09/27/2021.

Objection of Claims 
Applicant’s Arguments:
Applicant argues that the amendment has resolved the issue with “the server”.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. The amendment fails to resolve the issue and the claim objection is maintained. Applicant is recommended to amend “a/the server” in claims 1 and 3-12 to be “a/the first server” to differentiate it from “an external server”.  

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues “status word” has been removed.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. Replacing “status word” with “status description” does not resolve the issue. It is still unclear what “status description” means. For example, the independent claims recite “status information”. It is unclear how “status description” is different from “status information”. Therefore 112b rejection is maintained. Moreover, “status description” renders 112a written description issue.

Rejection of Claims under 35 U.S.C. 102/103 
Applicant’s Arguments:
Applicant argues that CHRISTOPHER is silent regarding the feature that an electronic device "transmits a response signal for a control signal to the server" and the server "converts the format of the 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant fails to address how the citation provided by Examiner does not teach the limitations regarding determining whether to convert a format of a command and a response. As shown in the following citations, CHRISTOPHER explicitly discloses determining whether to convert a format a command  (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol) and determining whether to convert a format a response (Fig.5, ¶ [0094-0095], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130). More importantly, ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention even maps protocol/standard to “format” and in other words Applicant even admits protocol/standard conversion is equivalent to format conversion.
Further, CHRISTOPHER teaches based on a format of a response transmitting the response with or without converting the response (Fig.5, ¶ [0094-0095]). CHRISTOPHER further teaches a response comprising a status (¶ [0076], If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).Therefore CHRISTOPHER implies based on a format of status information in a response transmitting the response with or without converting status information in the response.
For the sake of compact prosecution, a new reference TANAKA (US 2012/0310599 A1) is introduced to explicitly teach the limitations regarding “status information/description”. Please see the Graham v. Deere analysis in the 103 rejections.

DETAILED ACTION
                                                                            Notes
For a record of prosecution, claims 1 and 3-15 recite “provided” which is interpreted to be contingent/conditional limitation. Because for example claim 1 recites “provided the type of the electronic device being identified as operating by a command in the first format … provided the type of electronic device being identified as operating by a command in the second format”. The limitations “provided …the first format” and “provided …the second format” cannot happen concurrently.
For a record of prosecution, claim 1 recites “an electronic device”, “a terminal device”, and “a server” which are interpreted to be hardware devices in light of the specification. However, Applicant is recommended to add “processor” and/or “memory” to claim 1 to make it clear. 
Claim 13 is directed to a controlled electronic device, in comparison to a server and an external server. However, amended claim 13 recites “based on a format of status information included in the response signal being a first format, the server transmits the response signal from the server to an external server, and based on the format of the status information included in the response signal being a second format, the server converts the format of the status information into the first format, and transmits the response signal including the converted status information from the server to the external server”. These limitations are the functions by the server. Therefore these limitations do not have patentable weight for claim 13 which is a claim directed to a controlled electronic device. Only for the sake of compact prosecution, claim 13 is interpreted to be a system claim (similar to claim 1), and the limitations above are considered to be part of the system that includes the server and the external server. 

Claim Objections
Claims 3-4, and 6-12 are objected to because of the following informalities:  claims 1, 5, and 13 recite “a server” and “an external server”.  Claims 3-4, and 6-12 further recite “the server” which seems to refer to “a server”, rather than “an external server”. Applicant is recommended to amend “a/the server” in claims 1 and 3-12 to be “a/the first server” to differentiate it from “an external server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-5, 11-12, and 14-15 recite “status description”, but however the specification does not provide the corresponding written description. Dependent claims fail to cure the deficiency and thus are rejected for the same reason. 

Claims 1-2, 4-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a command in a first format or a command in a second format” and then further recites “the response signal being a first format … the response signal being a second format”. It is unclear whether they are the same “first format” and the same “second format. For examining purposes, the latter limitation is interpreted to be “the response signal being the first format … the response signal being the second format”. Similarly, claim 13 renders the same issue.
Claim 5 recites “convert the command in the first formant included in the control signal into the second format …provided the electronic device operating by a command in a second format”. There is insufficient antecedent basis. For examining purposes, the limitation is interpreted to be “convert the command in the first formant included in the control signal into a second format …provided the electronic device operating by the command in the second format”.
 Dependent claims fail to cure the deficiency and thus are rejected for the same reason.

Claims 4-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4-5, 11-12, and 14-15 recite “status description”. It is unclear what “status description” means. For example, the independent claims recite “status information”. It is unclear how “status description” is different from “status information”. Dependent claims fail to cure the deficiency and thus are rejected for the same reason. For examining purposes, ‘status description” is interpreted to be “status information”.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites “status information”. Claim 11 depends on claim 10 and further recites “based on receiving status information”. It is unclear whether claims 10-11 refer to the same “status information”. In addition claim 11 recites “the status information” and it is unclear whether “the status information” refer to “status information” in claim 10 or claim 11. For examining purposes, claim 11 is interpreted to be “based on receiving the status information”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER (US 2018/0034914 A1), in view of DACOSTA (US 2018/0053423 A1), and in view of TANAKA (US 2012/0310599 A1), hereinafter CHRISTOPHER-DACOSTA-TANAKA.
Per claim 1, CHRISTOPHER teaches “An electronic device control system comprising: an electronic device controlled by either a command in a first format or a command in a second format; (Fig.1, ¶ [0057-0058], ¶ [0073], the connection between the gateway device 120 and each of the IoT devices 130 may be under different corresponding protocols … The control device 110 is a computing device being used by a user to control the IoT devices 130; Since the gateway device 120 is communicatively connected to the control device 110 and to the IoT devices 130 … under one of the corresponding protocols for the IoT devices 130) [Comment: based on ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention,  protocol/standard is mapped to “format”.] a terminal device to transmit a control signal for controlling the electronic device … ; (¶ [0067], The UI allows the user of the control device 110 to input, through the I/O device 119, a command to control the IoT device 130. For example, the user may use the I/O device 119 to select one of the IoT devices 130 displayed on the UI as a selected IoT device, and input certain actions for the selected IoT device to perform) and a server configured to: in response to receiving the control signal …, identify a type of the electronic device based on the control signal, transmit the control signal to the electronic device provided the type of the electronic device being as operating by a command in the first format and the control signal includes a command in the first format, and convert the command in the first format included in the control signal into the second format and transmit the control signal including the converted command to the electronic device provided the type of the electronic device being identified as operating by a command in the second format, and the control signal includes a command in the first format (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). [Comment: the network gateway device 120 is mapped to the “server”; see Fig.2 and ¶ [0070-0071] for teaching of the gateway device 120 being a computing device; a definition of a “server”: a computer or computer program which manages access to a centralized resource or service in a network.] wherein the electronic device transmits a response signal to the server in response to the control signal, and based on a format of … the response signal being a first format, the server transmits the response signal from the server …, and based on the format of the status information included in the response signal being a second format, the server converts the format of the status information into the first format, and transmits the response signal including the converted … information from the server …” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130). 
However, CHRISTOPHER discloses that the control device 110 (terminal device) is directly connected to the gateway 120 (converting server), instead of via “an external server”. Thus CHRISTOPHER discloses that the command (control signal) is directly transmitted from the control device 110 (terminal device) to the gateway 120 (converting server) and the response is directly transmitted from the gateway 120 (converting server) to the control device 110 (terminal device), wherein the gateway determines whether to convert the command and the response. Therefore CHRISTOPHER does not teach that the control device transmits the control signal to the gateway (converting server) via “an external server”, and the gateway (converting server) transmit the response to the control device (terminal device) via “the external server”. 
DACOSTA teaches devices (e.g. 2A-2F in Fig.7) are connected to external servers 10 and then to a central server 9, wherein information is transmitted and received between the devices and the central server via the external server. In other words, the external server relays the information between the devices and the central server (Fig.1- 2, 6-7, ¶ [0020-0021], ¶ [0030-0031], The conveyance service requests 13 can be sourced from at least one external server 10 and can be transmitted to a central server 9 by way of at least one link 8…An individual conveyance service request 13 can be submitted by each individual conveyance client 1A, 1B, 1C, 1D, 1E, and 1F. An individual conveyance service request 13 corresponds with each individual conveyance client 1 in the figure. Conveyance service requests 13A and 13B are submitted by conveyance clients 1A and 1B to external server 10A associated with service provider 5A. Conveyance service requests 13C and 13D are submitted by conveyance clients 1C and 1D to external server 10B associated with service provider 5B. Conveyance service requests 13E and 13F are submitted by conveyance clients 1E and 1F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10. A central server 9 can receive conveyance service requests 13 …At least one preferred conveyance service request 15 with corresponding conveyance data and filtered conveyance service requests 14 with corresponding conveyance data can be transmitted from a central server 9 to an application 6 by way of at least one link 8. An application 6 can operate on a terminal 7 and can display at least one visual representation, for example, a dynamic map 11; An individual conveyance service offering 16 can be performed by each individual representative 2A, 2B, 2C, 2D, 2E, and 2F …Conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10 … A central server 9 can receive conveyance service offerings 16 …). DACOSTA further teaches the central server converts the format of the information (¶ [00470], ¶ [0233], ¶ [0268], At least one central server can standardize or convert at least one conveyance service request, structured in at least one different format, into at least one uniform format. At least one central server can standardize or convert at least one conveyance service offering, structured in at least one different format, into at least one uniform format; said at least one central server standardizes, aggregates, or a combination thereof, in real time or near real time, all or some of said plurality of conveyance service offerings; wherein all or some of said plurality of conveyance service offerings, structured in at least one different format, are standardized or converted into at least one uniform format). 
Thus, given the teaching of DACOSTA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an external server relaying information between devices and a converting server of DACOSTA into information (commands, responses, etc.) between a control device and a converting server of CHRISTOPHER, such that an external server would relay information (commands, responses, etc.) between a control device and a converting server. One of ordinary skill in the art would have been motivated to do so because DACOSTA recognizes that it would have been advantageous for each service provider of devices to have one external server (¶ [0030], conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an external server relaying information between a device and a converting server as taught by DACOSTA into another known method of information (commands, responses, etc.) between a control device and a converting server as taught by CHRISTOPHER to yield predictable and reasonably successful results of an external server relaying information between a control device and a converting server (KSR MPEP 2143).
Further, CHRISTOPHER teaches based on a format of a response transmitting the response with or without converting the response (Fig.5, ¶ [0094-0095]). CHRISTOPHER further teaches a response comprising a status (¶ [0076], If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).Therefore CHRISTOPHER implies based on a format of status information in a response transmitting the response with or without converting status information in the response.
In analogous teaching of converting a response, TANAKA explicitly teaches that a response is a status (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0004], ¶ [0011-0012], ¶ [0118], as one of the services using sensor data, a “agriculture support service of providing a plurality of sensors for collecting information such as a temperature, humidity, illuminance, etc. for a farm, visualizing the state of the farm from the collected sensor data; a sensor NW 10-1 for the temperature sensor, a sensor NW 10-2 for the illuminance sensor, and a sensor NW 10-3 for the humidity sensor are formed …; The sensor 25 (25-1, 25-2, 25-3) collects sensor data by sensing the data through the sensor NW, and transmits the collected sensor data to the aggregation device of the specified identifier. The collected sensor data can be various types of data such as the temperature, the humidity, the illuminance, etc.) [Comment: see ¶ [0058] of the PG Pub. of the present application for an example of status information being humidity.] and based on a format of the status in the response transmitting the status in the response with or without converting (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)).
Thus, given the teaching of TANAKA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of based on a format of status information in a response transmitting the status information in the response with or without converting of TANAKA into based on a format of a response transmitting the response with or without converting of CHRISTERPHER modified by DACOSTA (hereinafter CHRISTOPHER-DACOSTA), such that a format of status information in a response would be converted when the format of the status information is different from a format of a receiving device, but a format of status information in a response would not be converted when the format of the status information is the same as a format of a receiving device. One of ordinary skill in the art would have been motivated to do so because TANAKA recognizes that it would have been advantageous to convert sensor status data when a different data format is used for a receiving device (¶ [0106],The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of (based on a format of status information in a response transmitting the status information in the response with or without converting) as taught by TANAKA into another known method of (based on a format of a response transmitting the response with or without converting) as taught by CHRISTERPHER-DACOSTA to yield predictable and reasonably successful results (KSR MPEP 2143).

 Per claim 5, CHRISTOPHER teaches “A server controlling an electronic device comprising: a communicator to transmit and receive a control signal for controlling the electronic device; (ABSTRACT, the gateway device receives a command from the control device, which is directed to a selected IoT device. Based on the command, the gateway device may select … the corresponding protocol specific for the selected IoT device. To send the command to the selected IoT device) [Comment: the network gateway device 120 is mapped to the “server”; see Fig.2 and ¶ [0070-0071] for teaching of the gateway device 120 being a computing device; a definition of a “server”: a computer or computer program which manages access to a centralized resource or service in a network.] and a processor configured to: (Fig.2, ¶ [0070], the gateway device 120 may include … a processor 122) in response to receiving the control signal … through the communicator, identify a type of the electronic device based on the control signal, control the communicator to transmit the control signal to the electronic device provided the type of the electronic device is operating by a command in a first format and the control signal includes a command in the first format, convert the command in the first format included in the control signal into the second format provided the electronic device is operating by a command in a second format and the control signal includes a command in the first format, and control the communicator to transmit the control signal including the converted command to the electronic device (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). [Comment: based on ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention, protocol/standard is mapped to “format”.] in response to receiving a response signal for the control signal from the electronic device, determine a format  … the response signal, based on … being the first format, control the communicator to transmit the response signal to the external server, and based on … being the second format, convert the format … into the first format, and control the communicator to transmit the response signal …” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).
However, CHRISTOPHER discloses that the control device 110 (terminal device) is directly connected to the gateway 120 (converting server), instead of via “an external server”. Thus CHRISTOPHER discloses that the command (control signal) is directly transmitted from the control device 110 (terminal device) to the gateway 120 (converting server) and the response is directly transmitted from the gateway 120 (converting server) to the control device 110 (terminal device), wherein the gateway determines whether to convert the command and the response. Therefore CHRISTOPHER does not teach that the control device transmits the control signal to the gateway (converting server) via “an external server”, and the gateway (converting server) transmit the response to the control device (terminal device) via “the external server”. 
DACOSTA teaches devices (e.g. 2A-2F in Fig.7) are connected to external servers 10 and then to a central server 9, wherein information is transmitted and received between the devices and the central server via the external server. In other words, the external server relays the information between the devices and the central server (Fig.1- 2, 6-7, ¶ [0020-0021], ¶ [0030-0031], The conveyance service requests 13 can be sourced from at least one external server 10 and can be transmitted to a central server 9 by way of at least one link 8…An individual conveyance service request 13 can be submitted by each individual conveyance client 1A, 1B, 1C, 1D, 1E, and 1F. An individual conveyance service request 13 corresponds with each individual conveyance client 1 in the figure. Conveyance service requests 13A and 13B are submitted by conveyance clients 1A and 1B to external server 10A associated with service provider 5A. Conveyance service requests 13C and 13D are submitted by conveyance clients 1C and 1D to external server 10B associated with service provider 5B. Conveyance service requests 13E and 13F are submitted by conveyance clients 1E and 1F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10. A central server 9 can receive conveyance service requests 13 …At least one preferred conveyance service request 15 with corresponding conveyance data and filtered conveyance service requests 14 with corresponding conveyance data can be transmitted from a central server 9 to an application 6 by way of at least one link 8. An application 6 can operate on a terminal 7 and can display at least one visual representation, for example, a dynamic map 11; An individual conveyance service offering 16 can be performed by each individual representative 2A, 2B, 2C, 2D, 2E, and 2F …Conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10 … A central server 9 can receive conveyance service offerings 16 …). DACOSTA further teaches the central server converts the format of the information (¶ [00470], ¶ [0233], ¶ [0268], At least one central server can standardize or convert at least one conveyance service request, structured in at least one different format, into at least one uniform format. At least one central server can standardize or convert at least one conveyance service offering, structured in at least one different format, into at least one uniform format; said at least one central server standardizes, aggregates, or a combination thereof, in real time or near real time, all or some of said plurality of conveyance service offerings; wherein all or some of said plurality of conveyance service offerings, structured in at least one different format, are standardized or converted into at least one uniform format). 
Thus, given the teaching of DACOSTA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an external server relaying information between devices and a converting server of DACOSTA into information (commands, responses, etc.) between a control device and a converting server of CHRISTOPHER, such that an external server would relay information (commands, responses, etc.) between a control device and a converting server. One of ordinary skill in the art would have been motivated to do so because DACOSTA recognizes that it would have been advantageous for each service provider of devices to have one external server (¶ [0030], conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an external server relaying information between a device and a converting server as taught by DACOSTA into another known method of information (commands, responses, etc.) between a control device and a converting server as taught by CHRISTOPHER to yield predictable and reasonably successful results of an external server relaying information between a control device and a converting server (KSR MPEP 2143).
Further, CHRISTOPHER teaches based on a format of a response transmitting the response with or without converting the response (Fig.5, ¶ [0094-0095]). CHRISTOPHER further teaches a response comprising a status (¶ [0076], If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).Therefore CHRISTOPHER implies based on a format of status information in a response transmitting the response with or without converting status information in the response.
In analogous teaching of converting a response, TANAKA explicitly teaches that a response is a status (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0004], ¶ [0011-0012], ¶ [0118], as one of the services using sensor data, a “agriculture support service of providing a plurality of sensors for collecting information such as a temperature, humidity, illuminance, etc. for a farm, visualizing the state of the farm from the collected sensor data; a sensor NW 10-1 for the temperature sensor, a sensor NW 10-2 for the illuminance sensor, and a sensor NW 10-3 for the humidity sensor are formed …; The sensor 25 (25-1, 25-2, 25-3) collects sensor data by sensing the data through the sensor NW, and transmits the collected sensor data to the aggregation device of the specified identifier. The collected sensor data can be various types of data such as the temperature, the humidity, the illuminance, etc.) [Comment: see ¶ [0058] of the PG Pub. of the present application for an example of status information being humidity.] and based on a format of the status in the response transmitting the status in the response with or without converting (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)).
Thus, given the teaching of TANAKA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of based on a format of status information in a response transmitting the status information in the response with or without converting of TANAKA into based on a format of a response transmitting the response with or without converting of CHRISTERPHER modified by DACOSTA (hereinafter CHRISTOPHER-DACOSTA), such that a format of status information in a response would be converted when the format of the status information is different from a format of a receiving device, but a format of status information in a response would not be converted when the format of the status information is the same as a format of a receiving device. One of ordinary skill in the art would have been motivated to do so because TANAKA recognizes that it would have been advantageous to convert sensor status data when a different data format is used for a receiving device (¶ [0106],The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of (based on a format of status information in a response transmitting the status information in the response with or without converting) as taught by TANAKA into another known method of (based on a format of a response transmitting the response with or without converting) as taught by CHRISTERPHER-DACOSTA to yield predictable and reasonably successful results (KSR MPEP 2143).


Per claim 13, CHRISTOPHER teaches “An electronic device comprising: a communicator to perform communication with a server; (ABSTRACT, the gateway device receives a command from the control device, which is directed to a selected IoT device. Based on the command, the gateway device may select … the corresponding protocol specific for the selected IoT device. To send the command to the selected IoT device) [Comment: an IoT device is mapped to “an electronic device”; the network gateway device 120 is mapped to the “server”; see Fig.2 and ¶ [0070-0071] for teaching of the gateway device 120 being a computing device; a definition of a “server”: a computer or computer program which manages access to a centralized resource or service in a network.] and a processor (¶ [0049], The apparatuses, systems and methods described herein may be implemented by one or more computer programs executed by one or more processors) to control the communicator to receive a control signal for controlling the electronic device from the server, (ABSTRACT, To send the command to the selected IoT device, the gateway device first determines whether the corresponding protocol for the selected IoT device is different from the first protocol. If so, the gateway device converts the command to a second command transmittable under the corresponding protocol for the selected IoT device, and sends the converted command to the selected IoT device) wherein the control signal includes, provided the electronic device is identified as operating based on a command in a first format, a command in the first format, and the control signal includes, provided the electronic device is identified as operating based on a command in a second format, a command in the second format, and the processor is configured to: control the electronic device to perform an operation corresponding to the received control signal (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). [Comment: based on ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention, protocol/standard is mapped to “format”.] wherein the electronic device transmits a response signal to the server in response to the control signal, and based on a format of … the response signal being a first format, the server transmits the response signal from the server …, and based on the format of … the response signal being a second format, the server converts the format of the … information into the first format, and transmits the response signal including the converted … information from the server …” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).
However, CHRISTOPHER discloses that the control device 110 (terminal device) is directly connected to the gateway 120 (converting server), instead of via “an external server”. Thus CHRISTOPHER discloses that the command (control signal) is directly transmitted from the control device 110 (terminal device) to the gateway 120 (converting server) and the response is directly transmitted from the gateway 120 (converting server) to the control device 110 (terminal device), wherein the gateway determines whether to convert the command and the response. Therefore CHRISTOPHER does not teach that the control device transmits the control signal to the gateway (converting server) via “an external server”, and the gateway (converting server) transmit the response to the control device (terminal device) via “the external server”. 
DACOSTA teaches devices (e.g. 2A-2F in Fig.7) are connected to external servers 10 and then to a central server 9, wherein information is transmitted and received between the devices and the central server via the external server. In other words, the external server relays the information between the devices and the central server (Fig.1- 2, 6-7, ¶ [0020-0021], ¶ [0030-0031], The conveyance service requests 13 can be sourced from at least one external server 10 and can be transmitted to a central server 9 by way of at least one link 8…An individual conveyance service request 13 can be submitted by each individual conveyance client 1A, 1B, 1C, 1D, 1E, and 1F. An individual conveyance service request 13 corresponds with each individual conveyance client 1 in the figure. Conveyance service requests 13A and 13B are submitted by conveyance clients 1A and 1B to external server 10A associated with service provider 5A. Conveyance service requests 13C and 13D are submitted by conveyance clients 1C and 1D to external server 10B associated with service provider 5B. Conveyance service requests 13E and 13F are submitted by conveyance clients 1E and 1F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10. A central server 9 can receive conveyance service requests 13 …At least one preferred conveyance service request 15 with corresponding conveyance data and filtered conveyance service requests 14 with corresponding conveyance data can be transmitted from a central server 9 to an application 6 by way of at least one link 8. An application 6 can operate on a terminal 7 and can display at least one visual representation, for example, a dynamic map 11; An individual conveyance service offering 16 can be performed by each individual representative 2A, 2B, 2C, 2D, 2E, and 2F …Conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10 … A central server 9 can receive conveyance service offerings 16 …). DACOSTA further teaches the central server converts the format of the information (¶ [00470], ¶ [0233], ¶ [0268], At least one central server can standardize or convert at least one conveyance service request, structured in at least one different format, into at least one uniform format. At least one central server can standardize or convert at least one conveyance service offering, structured in at least one different format, into at least one uniform format; said at least one central server standardizes, aggregates, or a combination thereof, in real time or near real time, all or some of said plurality of conveyance service offerings; wherein all or some of said plurality of conveyance service offerings, structured in at least one different format, are standardized or converted into at least one uniform format). 
Thus, given the teaching of DACOSTA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an external server relaying information between devices and a converting server of DACOSTA into information (commands, responses, etc.) between a control device and a converting server of CHRISTOPHER, such that an external server would relay information (commands, responses, etc.) between a control device and a converting server. One of ordinary skill in the art would have been motivated to do so because DACOSTA recognizes that it would have been advantageous for each service provider of devices to have one external server (¶ [0030], conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an external server relaying information between a device and a converting server as taught by DACOSTA into another known method of information (commands, responses, etc.) between a control device and a converting server as taught by CHRISTOPHER to yield predictable and reasonably successful results of an external server relaying information between a control device and a converting server (KSR MPEP 2143).
Further, CHRISTOPHER teaches based on a format of a response transmitting the response with or without converting the response (Fig.5, ¶ [0094-0095]). CHRISTOPHER further teaches a response comprising a status (¶ [0076], If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).Therefore CHRISTOPHER implies based on a format of status information in a response transmitting the response with or without converting status information in the response.
In analogous teaching of converting a response, TANAKA explicitly teaches that a response is a status (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0004], ¶ [0011-0012], ¶ [0118], as one of the services using sensor data, a “agriculture support service of providing a plurality of sensors for collecting information such as a temperature, humidity, illuminance, etc. for a farm, visualizing the state of the farm from the collected sensor data; a sensor NW 10-1 for the temperature sensor, a sensor NW 10-2 for the illuminance sensor, and a sensor NW 10-3 for the humidity sensor are formed …; The sensor 25 (25-1, 25-2, 25-3) collects sensor data by sensing the data through the sensor NW, and transmits the collected sensor data to the aggregation device of the specified identifier. The collected sensor data can be various types of data such as the temperature, the humidity, the illuminance, etc.) [Comment: see ¶ [0058] of the PG Pub. of the present application for an example of status information being humidity.] and based on a format of the status in the response transmitting the status in the response with or without converting (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)).
Thus, given the teaching of TANAKA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of based on a format of status information in a response transmitting the status information in the response with or without converting of TANAKA into based on a format of a response transmitting the response with or without converting of CHRISTERPHER modified by DACOSTA (hereinafter CHRISTOPHER-DACOSTA), such that a format of status information in a response would be converted when the format of the status information is different from a format of a receiving device, but a format of status information in a response would not be converted when the format of the status information is the same as a format of a receiving device. One of ordinary skill in the art would have been motivated to do so because TANAKA recognizes that it would have been advantageous to convert sensor status data when a different data format is used for a receiving device (¶ [0106],The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of (based on a format of status information in a response transmitting the status information in the response with or without converting) as taught by TANAKA into another known method of (based on a format of a response transmitting the response with or without converting) as taught by CHRISTERPHER-DACOSTA to yield predictable and reasonably successful results (KSR MPEP 2143).


Per claim 7, CHRISTOPHER further teaches “a storage part to store device information for at least one electronic device in a type operating by a command in the first format and at least one electronic device in a type operating by a command in the second format, (Fig.6C, ¶ [0089], ABSTRACT, ¶ [0057], the authentication module 154 may store information of … the corresponding protocol specific for the new IoT device 180 in the data store 158 as the configuration data 159 of the new IoT device 180; multiple authenticated IoT devices under corresponding protocols; each of the IoT devices 130 may be under different corresponding protocols) wherein the processor is configured to: upon receipt of the control signal, identify whether the electronic device is an electronic device in a type operating by a command in the first format or an electronic device in a type operating by a command in the second format based on device information of the electronic device included in the control signal and the stored device information” (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). 

Per claim 14, CHRISTOPHER further teaches “wherein the processor is configured to: generate the response signal for the control signal, and transmit the generated response signal to the server, and the response signal includes, based on the electronic device being a device operating based on a command in the first format,  … in the first format, and includes, based on the electronic device being a device operating based on a command in the second format, … in the first format” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130).
In addition, TANAKA also further teaches “wherein the processor is configured to: generate the response signal for the control signal, and transmit the generated response signal to the server, and the response signal includes, based on the electronic device being a device operating based on a command in the first format, a status description in the first format, and includes, based on the electronic device being a device operating based on a command in the second format, a status description in the first format” (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)). [Comment: the combination and motivation is the same as that of the independent claim.]

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER-DACOSTA-TANAKA, in view of TRAN (US 2021/0099854 A1).
Per claims 2 and 6, although CHRISTOPHER teaches protocol(s) for IoT devices, CHRISTOPHER does not teach the protocol being OCF. Therefore CHRISTOPHER-DACOSTA-TANAKA does not teach “wherein one of the first format and second format is a format according to an open connectivity foundation (OCF) standard”.
In analogous teaching of IoT devices, TRAN teaches using Open Connectivity Foundation (OCF) protocols for IoT devices (¶ [0002] and ¶ [0013], The Open Connectivity Foundation (OCF) is a standards body promulgating communications protocols to facilitate a variety of IoT deployments. The OCF family of standards defines application layer communication endpoints, object (e.g., data) definitions, discovery and security procedures to allow the exchange of data between IoT devices and services; the OCF family of standards provides well-defined and flexible interoperability between device from different vendors).
Thus, given the teaching of TRAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of OCF protocols for IoT devices of TRAN into controlled IoT devices of CHRISTOPHER-DACOSTA-TANAKA, such controlled IoT devices would use commands in OCF protocols. One of ordinary skill in the art would have been motivated to do so because TRAN recognizes that it would have been advantageous to use OCF protocols to allow exchange of data between IoT devices and services, and provides well-defined and flexible interoperability between device from different vendors (¶ [0002] and ¶ [0013], The Open Connectivity Foundation (OCF) is a standards body promulgating communications protocols to facilitate a variety of IoT deployments. The OCF family of standards defines application layer communication endpoints, object (e.g., data) definitions, discovery and security procedures to allow the exchange of data between IoT devices and services; the OCF family of standards provides well-defined and flexible interoperability between device from different vendors). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method as taught by OCF protocols for IoT devices of TRAN into another known method of controlled IoT devices as taught by CHRISTOPHER-DACOSTA-TANAKA to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER-DACOSTA-TANAKA, in view of LEE (US 2004/0139210 A1), hereinafter CHRISTOPHER-DACOSTA-TANAKA-LEE.
Per claim 4, CHRISTOPHER further teaches “the server is configured to: determine a format of a status description in the status information, based on the status description being the first format, transmit the status description from the server …, and based on the status description being the second format, convert the status description in the second format included in the status information into the first format, and transmit the status information including the converted status description  …” (Fig.5, ¶ [0094-0095], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol). [Comment: the response to the action command is a status and interpreted to be “a status word”.] 
In addition, TANAKA also further teaches “the server is configured to: determine a format of a status description in the status information, based on the status description being the first format, transmit the status description from the server …, and based on the status description being the second format, convert the status description in the second format included in the status information into the first format, and transmit the status information including the converted status description  …” (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)). [Comment: the combination and motivation is the same as that of the independent claim.]
In addition, DACOSTA teaches the “the external server” (Fig.1- 2, 6-7, ¶ [0020-0021], ¶ [0030-0031], The conveyance service requests 13 can be sourced from at least one external server 10 and can be transmitted to a central server 9 by way of at least one link 8…An individual conveyance service request 13 can be submitted by each individual conveyance client 1A, 1B, 1C, 1D, 1E, and 1F. An individual conveyance service request 13 corresponds with each individual conveyance client 1 in the figure. Conveyance service requests 13A and 13B are submitted by conveyance clients 1A and 1B to external server 10A associated with service provider 5A. Conveyance service requests 13C and 13D are submitted by conveyance clients 1C and 1D to external server 10B associated with service provider 5B. Conveyance service requests 13E and 13F are submitted by conveyance clients 1E and 1F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10. A central server 9 can receive conveyance service requests 13 …At least one preferred conveyance service request 15 with corresponding conveyance data and filtered conveyance service requests 14 with corresponding conveyance data can be transmitted from a central server 9 to an application 6 by way of at least one link 8. An application 6 can operate on a terminal 7 and can display at least one visual representation, for example, a dynamic map 11; An individual conveyance service offering 16 can be performed by each individual representative 2A, 2B, 2C, 2D, 2E, and 2F …Conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10 … A central server 9 can receive conveyance service offerings 16 …). [Comment: the combination and motivation is the same as that of the independent claim.]
	Moreover, because CHRISTOPHER discloses that the received response from the electronic device to the converting server is in response to performing an action (¶ [0067], the user may use the I/O device 119 to select one of the IoT devices 130 displayed on the UI as a selected IoT device, and input certain actions for the selected IoT device to perform), so CHRISTOPHER implies status change, although CHRISTOPHER does not explicitly disclose “wherein, based on status information of the electronic device being changed, the electronic device transmits the changed status information to the server”.
	In analogous teaching of converting formats/protocols, LEE explicitly teaches that based on status of an electronic device being changed, the electronic device transmits the changed status to a server, wherein a converter within a server performs format/protocol conversion (Fig.3, ¶ [0031], ¶ [0036], ¶ [0025], a status information updating unit 220 for updating status information of the passive home appliance 200 according to the change of either connection status, operating status, power supply status, etc.; and a status information output unit 230 for outputting a signal of the updated status information from the status information updating unit 220 to the home server 100 so as to notify the home server 100 of the status change of the passive home appliance 200; Where the protocol converter receives the status information signal from the passive home appliance at the time of the status change of the passive home appliance at step S 5, the protocol converter converts the status information signal based on the home appliance protocol into a status information signal based on the home server protocol at step S6. The protocol converter transmits the status information signal based on the home server protocol to the home server at step S7; The protocol converter 300 is implemented as a module embedded in the home server 100.).
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an electronic device transmitting changed status to a converting server of LEE into an electronic device transmitting information to a converting server of CHRISTOPHER-DACOSTA-TANAKA, such that an electronic device would transmit changed status to a converting server upon the status being changed. One of ordinary skill in the art would have been motivated to do so because LEE recognizes that it would have been advantageous for a server to receive status information from home electronic devices to monitor the devices in real time and perform central control (¶ [0008], The home server 10 must sense a connection state, operation errors and results of controlled operating associated with the passive home appliances to perform central control and management. Thus, the home server 10 receives status information signals from the passive home appliances C1 to Cn to monitor them in real time. Moreover, the home server 10 displays status information of the passive home appliances C1 to Cn to the output unit such that the user can identify the status information). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an electronic device transmitting changed status to a converting server as taught by LEE into another known method of an electronic device transmitting information to a converting server as taught by CHRISTOPHER-DACOSTA-TANAKA to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 10, because CHRISTOPHER discloses that the received response from the electronic device to the converting server is in response to performing an action (¶ [0067], the user may use the I/O device 119 to select one of the IoT devices 130 displayed on the UI as a selected IoT device, and input certain actions for the selected IoT device to perform), so CHRISTOPHER implies status change, although CHRISTOPHER does not explicitly disclose “wherein the processor is configured to: based on status information of the electronic device being changed, receive the status information from the electronic device”.
In analogous teaching of converting formats/protocols, LEE explicitly teaches that based on status of an electronic device being changed, the electronic device transmits the changed status to a server, wherein a converter within a server performs format/protocol conversion (Fig.3, ¶ [0031], ¶ [0036], ¶ [0025], a status information updating unit 220 for updating status information of the passive home appliance 200 according to the change of either connection status, operating status, power supply status, etc.; and a status information output unit 230 for outputting a signal of the updated status information from the status information updating unit 220 to the home server 100 so as to notify the home server 100 of the status change of the passive home appliance 200; Where the protocol converter receives the status information signal from the passive home appliance at the time of the status change of the passive home appliance at step S 5, the protocol converter converts the status information signal based on the home appliance protocol into a status information signal based on the home server protocol at step S6. The protocol converter transmits the status information signal based on the home server protocol to the home server at step S7; The protocol converter 300 is implemented as a module embedded in the home server 100.).
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an electronic device transmitting changed status to a converting server of LEE into an electronic device transmitting information to a converting server of CHRISTOPHER-DACOSTA-TANAKA, such that an electronic device would transmit changed status to a converting server upon the status being changed. One of ordinary skill in the art would have been motivated to do so because LEE recognizes that it would have been advantageous for a server to receive status information from home electronic devices to monitor the devices in real time and perform central control (¶ [0008], The home server 10 must sense a connection state, operation errors and results of controlled operating associated with the passive home appliances to perform central control and management. Thus, the home server 10 receives status information signals from the passive home appliances C1 to Cn to monitor them in real time. Moreover, the home server 10 displays status information of the passive home appliances C1 to Cn to the output unit such that the user can identify the status information). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an electronic device transmitting changed status to a converting server as taught by LEE into another known method of an electronic device transmitting information to a converting server as taught by CHRISTOPHER-DACOSTA-TANAKA to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 11, CHRISTOPHER further teaches “wherein the processor is configured to: based on receiving status information of the electronic device from the electronic device, determine the format of … information, based on … being the first format, control the communicator to transmit the … information …, and based on … being the second format, convert … in the second format included in the … information into the first format, and control the communicator to transmit the … information including the converted …” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130). 
In addition, TANAKA  further teaches “status information/description” (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)). [Comment: the combination and motivation is the same as that of the independent claim.]
In addition, DACOSTA teaches the “the external server” (Fig.1- 2, 6-7, ¶ [0020-0021], ¶ [0030-0031], The conveyance service requests 13 can be sourced from at least one external server 10 and can be transmitted to a central server 9 by way of at least one link 8…An individual conveyance service request 13 can be submitted by each individual conveyance client 1A, 1B, 1C, 1D, 1E, and 1F. An individual conveyance service request 13 corresponds with each individual conveyance client 1 in the figure. Conveyance service requests 13A and 13B are submitted by conveyance clients 1A and 1B to external server 10A associated with service provider 5A. Conveyance service requests 13C and 13D are submitted by conveyance clients 1C and 1D to external server 10B associated with service provider 5B. Conveyance service requests 13E and 13F are submitted by conveyance clients 1E and 1F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10. A central server 9 can receive conveyance service requests 13 …At least one preferred conveyance service request 15 with corresponding conveyance data and filtered conveyance service requests 14 with corresponding conveyance data can be transmitted from a central server 9 to an application 6 by way of at least one link 8. An application 6 can operate on a terminal 7 and can display at least one visual representation, for example, a dynamic map 11; An individual conveyance service offering 16 can be performed by each individual representative 2A, 2B, 2C, 2D, 2E, and 2F …Conveyance service offerings 16A and 16B are offered by representatives 2A and 2B to external server 10A associated with service provider 5A. Conveyance service offerings 16C and 16D are offered by representatives 2C and 2D to external server 10B associated with service provider 5B. Conveyance service offerings 16E and 16F are offered by representatives 2E and 2F to external server 10C associated with service provider 5C. Each service provider 5 can have at least one external server 10 … A central server 9 can receive conveyance service offerings 16 …). [Comment: the combination and motivation is the same as that of the independent claim.]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER-DACOSTA-TANAKA, in view of KOTHARI (US 2008/0140861 A1).
Per claim 8, CHRISTOPHER further teaches “wherein the processor is configured to: … determine a command in the second format matched with a command in the first format included in the control signal, convert the command in the first format included in the control signal into the command in the second format, and transmit the control signal including the converted command to the electronic device” (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). [Comment: based on ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention, protocol/standard is mapped to “format”.]
However, CHRISTOPHER does not explicitly disclose that the conversion is based on storing a mapping of a command between a first format and a second format, namely “a storage part to store a command in the second format matched with a command in the first format … based on the stored command …convert”.
In analogous teaching, KOTHARI teaches based on a stored mapping of a command between two formats/protocols, performing format/protocol conversion of the command (¶ [0024], At 304, it may be determined if the first web service supports the first protocol. If not, then at 306, a stored mapping corresponding to the first protocol and to a second protocol may be accessed, wherein the second protocol is supported by the first web service … Then at 308, the request may be converted into the second protocol using the stored mapping. Then, at 310, the request may be sent to the first web service. At some later time, at 312, a response in the second protocol may be received from the first web service. At 314, a stored mapping corresponding to the first protocol and to the second protocol may be accessed. It should be noted that this stored mapping may or may not be the same mapping as was accessed in 306. For example, there may be one mapping from REST to SOAP and a separate mapping from SOAP to REST. Alternatively, there may be one single mapping between REST and SOAP). [Comment: see similar teachings in ¶ [0026].)
Thus, given the teaching of KOTHARI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing format/protocol conversion of the command based on stored protocol mapping of the command of KOTHARI into protocol conversion of CHRISTOPHER-DACOSTA-TANAKA, such that a format/protocol conversion of a command would be performed based on a stored mapping of the command between a first format/protocol and a second format/protocol. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing format/protocol conversion of the command based on stored protocol mapping of the command as taught by KOTHARI into another known method of protocol conversion as taught by CHRISTOPHER-DACOSTA-TANAKA to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER-DACOSTA-TANAKA-LEE, in view of KOTHARI (US 2008/0140861 A1).
Per claim 12, CHRISTOPHER further teaches “wherein the processor is configured to: … determine a command in the first format matched with a command in the second format included in the status information, convert … in the second format included in the … information into … the first format, and transmit the control signal including the converted … to the electronic device” (Fig.1, 4, 6B, ¶ [0079-0080], ¶ [0092], the processing module 156 may receive, from the control device 110 through the network 140 under the first protocol, a command (hereinafter the first command) directed to a selected IoT device 130 of the system 100 … In response to receiving the first command from the control device 110, the processing module 156 may retrieve necessary data corresponding to the selected IoT device 130 from the data store 158… the processing module 156 may determine if the corresponding protocol for the selected IoT device 130 is different from the first protocol (i.e., the protocol used for the connection between the gateway device 120 and the control device 110). When the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 converts the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130, and then sends the second command to the selected IoT 130 device using the corresponding API through the corresponding network under the corresponding protocol. The format of the second command may be different from that of the first command. On the other hand, when the corresponding protocol for the selected IoT device 130 is identical to the first protocol, the processing module 156 will determine that the first command is transmittable under the first protocol (i.e., the corresponding protocol for the selected IoT device 130), and then send the first command to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol without converting the command; once the corresponding protocol for the selected IoT device 130 is determined, the processing module 156 may determine whether the corresponding protocol for the selected IoT device 130 is different from the first protocol. If the corresponding protocol for the selected IoT device 130 is different from the first protocol, the processing module 156 may convert the first command to a second command transmittable under the corresponding protocol for the selected IoT device 130. If the corresponding protocol for the selected IoT device 130 is identical to the first protocol, no conversion is required for the first command. At procedure 460, the processing module 156 sends the command (which may be the converted second command, or the first command when no conversion is required) to the selected IoT device 130 using the corresponding API through the corresponding network under the corresponding protocol). [Comment: based on ¶ [0064] and ¶ [0133-0135] of the PG Pub. of the claimed invention, protocol/standard is mapped to “format”.] In addition, TANAKA further teaches “status information/description” (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)). [Comment: the combination and motivation is the same as that of the independent claim.]
However, CHRISTOPHER does not explicitly disclose that the conversion is based on storing a mapping of a command between a first format and a second format, namely “a storage part storing a status description in the second format matched with a status description in the first format … based on the stored status description…convert”.
In analogous teaching, KOTHARI teaches based on a stored mapping of a command between two formats/protocols, performing format/protocol conversion of the command (¶ [0024], At 304, it may be determined if the first web service supports the first protocol. If not, then at 306, a stored mapping corresponding to the first protocol and to a second protocol may be accessed, wherein the second protocol is supported by the first web service … Then at 308, the request may be converted into the second protocol using the stored mapping. Then, at 310, the request may be sent to the first web service. At some later time, at 312, a response in the second protocol may be received from the first web service. At 314, a stored mapping corresponding to the first protocol and to the second protocol may be accessed. It should be noted that this stored mapping may or may not be the same mapping as was accessed in 306. For example, there may be one mapping from REST to SOAP and a separate mapping from SOAP to REST. Alternatively, there may be one single mapping between REST and SOAP ). [Comment: see similar teachings in ¶ [0026].)
Thus, given the teaching of KOTHARI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing format/protocol conversion of the command based on stored protocol mapping of the command of KOTHARI into protocol conversion of CHRISTOPHER-DACOSTA-TANAKA-LEE, such that a format/protocol conversion of a command would be performed based on a stored mapping of the command between a first format/protocol and a second format/protocol. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing format/protocol conversion of the command based on stored protocol mapping of the command as taught by KOTHARI into another known method of protocol conversion as taught by CHRISTOPHER-DACOSTA-TANAKA-LEE to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHER (US 2018/0034914 A1), in view of LEE (US 2004/0139210 A1).
Per claim 15, CHRISTOPHER further teaches “wherein the processor is configured to: … the … information includes, based on the electronic device being a device operating based on a command in the first format, … in the first format, and includes, based on the electronic device being a device operating based on a command in the second format, … in the first format” (Fig.5, ¶ [0094-0095], ¶ [0076], a designated authenticated IoT device 130 generates a first signal, and sends the first signal to the gateway device 120 through the corresponding network under the corresponding protocol. In certain embodiments, the first signal is a response signal in response to a command being sent from the gateway device 120 to the designated IoT device 130. At the gateway device 120, upon receiving the first signal … the processing module 156 may retrieve, based on information obtained from the first signal … the processing module 156 may determine the corresponding protocol for the designated IoT device 130, and whether the corresponding protocol for the designated IoT device 130 is different from the first protocol. If the corresponding protocol for the designated IoT device 130 is different from the first protocol, at procedure 540, the processing module 156 may convert the first signal to a second signal transmittable under the first protocol. If the corresponding protocol for the designated IoT device 130 is identical to the first protocol, no conversion is required for the first signal. At procedure 550, the processing module 156 sends the signal (which may be the converted second signal, or the first signal when no conversion is required) to the control device 110 through the network 140 under the first protocol; If an IoT device 130 is in one of the networks and receives a request message, the IoT device 130 may then send a feedback message to the discovery module 152 … the feedback message may include identification information and status of the corresponding IoT device 130). In addition, TANAKA further teaches “status information/description” (¶ [0213], The sensor 25 (25-1, 25-2, 25-3) transmits the sensor data sensed through the sensor NW to the requesting device. The sensor data collected by the sensor 25 relates to various types of information such as temperature, humidity, illuminance, etc.) (¶ [0106-0107], ¶ [0164], ¶ [0185], ¶ [0193], The sensor NW from which sensor data is transferred and the sensor NW to which the sensor data is transferred may have different data formats (message formats) and protocols for transmitting sensor data … To successfully transmit the sensor data in the situation, it is necessary to convert the data format based on the sensor NW to which the data is to be transferred. Then, the adapter 28 converts the data format of the sensor data according to the preset rule information; The conversion unit 68 converts the data format of the sensor data according to the conversion rule table 66-2.; The sensor 25 is a temperature sensor, senses the temperature, and record the sensor raw data of 20° C … the sensor data in format A is converted into the sensor data in format B; When the aggregation unit 48 receives the converted sensor data and holds it in the temporary storage unit 50 (S67), the reply that the sensor data has been received is reported to the reception unit 45 through the conversion unit 47 and the determination unit 46 (S68 through S70). The aggregation unit 48 receives the converted sensor data (S66), and receives the sensor data not converted because it is not necessary to convert the data (S71)).
Moreover, because CHRISTOPHER discloses that the response is for performing an action (¶ [0067], the user may use the I/O device 119 to select one of the IoT devices 130 displayed on the UI as a selected IoT device, and input certain actions for the selected IoT device to perform), so CHRISTOPHER implies status change, although CHRISTOPHER does not explicitly disclose “based on status information of the electronic device being changed, transmit the status information to the server”.
In analogous teaching of converting formats/protocols, LEE explicitly teaches that based on status of an electronic device being changed, the electronic device transmits the changed status to a server, wherein a converter within a server performs format/protocol conversion (Fig.3, ¶ [0031], ¶ [0036], ¶ [0025], a status information updating unit 220 for updating status information of the passive home appliance 200 according to the change of either connection status, operating status, power supply status, etc.; and a status information output unit 230 for outputting a signal of the updated status information from the status information updating unit 220 to the home server 100 so as to notify the home server 100 of the status change of the passive home appliance 200; Where the protocol converter receives the status information signal from the passive home appliance at the time of the status change of the passive home appliance at step S 5, the protocol converter converts the status information signal based on the home appliance protocol into a status information signal based on the home server protocol at step S6. The protocol converter transmits the status information signal based on the home server protocol to the home server at step S7; The protocol converter 300 is implemented as a module embedded in the home server 100.).
Thus, given the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an electronic device transmitting changed status to a converting server of LEE into an electronic device transmitting information to a converting server of CHRISTOPHER, such that an electronic device would transmit changed status to a converting server upon the status being changed. One of ordinary skill in the art would have been motivated to do so because LEE recognizes that it would have been advantageous for a server to receive status information from home electronic devices to monitor the devices in real time and perform central control (¶ [0008], The home server 10 must sense a connection state, operation errors and results of controlled operating associated with the passive home appliances to perform central control and management. Thus, the home server 10 receives status information signals from the passive home appliances C1 to Cn to monitor them in real time. Moreover, the home server 10 displays status information of the passive home appliances C1 to Cn to the output unit such that the user can identify the status information). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of an electronic device transmitting changed status to a converting server as taught by LEE into another known method of an electronic device transmitting information to a converting server as taught by CHRISTOPHER to yield predictable and reasonably successful results (KSR MPEP 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2454